DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7, 11-14, 17, 18, 21, 22, 25, 26 and 28-34 are rejected under 35 U.S.C. 103 as being unpatentable over Minor et al., US 2006/0243944 A1 in view of CN 105331422 A. The Minor reference discloses compositions for use in refrigeration, air conditioning and heat pump systems, wherein the composition comprises a fluoroolefin and at least one other component (abstract). Suitable com[positions may comprise 1234yf and 152a [0011]. Compositions according to the invention may be azeotropic or near-azeotropic [0101]. Note the 4th entry in Table 3, which is an azeotropic composition consisting of 91% by weight of 1234yf and 9% by weight of 152a. Note the 5th entry of Table 5, which discloses that 1234yf and 152a are near-azeotropic in essentially all proportions. See also the 5th group of compositions in Table 9. Suitable lubricants include polyol esters [0121]. Apparatus comprising an oil separator is not disclosed. 
See the English translation of CN 105331422 A which is appended to the original. The reference teaches a refrigeration lubricating oil compositions comprising polyol esters derived from  mono-, di- and/or tripentaerythritol (PE, DPE, TPE) and fatty acids of 4-20 carbons [0002]. These are all neopentyl polyol esters. Suitable refrigerants include hydrofluorocarbons and hydrofluoroolefins. Suitable hydrofluoroolefins include 1234yf [0044], At [0006]+, the reference discloses considerations to be addressed in improving the coefficient of performance (COP) of refrigeration systems. One of these considerations is improving the efficiency of the oil separator used in the system [0015]. See also [0024]. Regarding claim 5, this is a well-known method of esterifying pentaerythritol-based polyol esters. Claims 11-14 are drawn to conventional heat transfer equipment and uses of same. As the reference does not disclose the necessity of a solubility agent, it would be obvious to omit one. It would have been obvious at the time of filing to employ an oil separator in the apparatus of Minor to improve the COP of the apparatus as taught in the CN reference. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Minor et al., US 2006/0243944 A1 in view of CN 105331422 A and further in view of WO 2012/177742. The disclosures of Minor and the CN are summarized above. Use of an alkoxylated POE as recited in claim 6 is not disclosed. The WO reference teaches such a POE (abstract, [0022]+), as well as its use in various types of heat transfer equipment [0010]. This POE has the advantage of enhanced temperature ranges of miscibility and minimum miscibility temperatures when used with hydrofluoroolefin refrigerants such as 1234yf [0006]. At [0060], the reference further discloses the suitability of using such POEs in combination with 152a, and the suitability of HFO-HFC blends at [0061].  It would have been obvious at the time of filing to incorporate the POE of the WO into the compositions of Minor, because Minor teaches the general suitability of POE lubricants in combination with 1234yf and 152a, and the WO teaches the advantages of a specific class of alkoxylated POE lubricants for use with 1234yf, 152a and blends thereof.

Response to Arguments
Applicant's arguments filed August 9, 2022 have been fully considered but they are not persuasive. Applicant has amended the claims to require that compositions as claimed must conform to a ratio A. Applicant has provided only two examples in the specification disclosing the ratio A for a binary composition of 1234yf and 152a. In addition, many of the other examples in the specification exhibit A ratios well in excess of a hundred, where a lower bound of 50 is required. It is not clear that this property is difficult to meet in the course of normal formulation of heat transfer compounds according to the guidance provided in the Minor reference. It is also not clear why this property is beneficial or particularly unexpected. Finally, the Minor reference provides clear motivation to formulate and use azeotropic compositions for heat transfer. While Minor may not disclose the same reasons as applicant to work within the same percentages, this is enough to overcome applicant’s arguments regarding unexpected properties. Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claimed. General Electric v. Jewel Incandescent Lamp Co., 67 USPQ 155. Titanium Metal Corp. V. Banner, 227 USPQ 773. Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims. In re Fritzgerald, 205 USPQ 597, In re Best, 195 USPQ 430.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not available, his supervisor, Ms. Angela Brown-Pettigrew, can be reached at (571) 272-2817.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8100. Please note that examiners may not accept or enter faxed amendments.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JOHN R HARDEE/Primary Examiner
Art Unit 1761